MINE CLEARING CORP.
 
MANAGEMENT AGREEMENT
 
THIS  MANAGEMENT AGREEMENT dated for reference September 9, 2008 is between Mine
Clearing Corp, a Nevada corporation (“MCC”) with an office at Suite 640 – 801
6th Avenue, Calgary, Alberta T2P 3W2, and Dr. Faysal Abdelgadir Mohamed (PhD)
of  23 Misr Helwan Africulture Road, El Gazair Towers, 17th Floor, Maddi, Cairo,
Egypt..
 
WHEREAS Dr. Faysal Mohamed has recognized experience and contacts of benefit to
MCC, AND WHEREAS Dr. Faysal Mohamed agreed to be engaged to provide services as
Executive Director – International Business Development to MCC, FOR VALUABLE
CONSIDERATION, the receipt and sufficiency of which are acknowledged, and the
following mutual promises, the parties agree that:
 
1.  
Services.  Dr. Faysal Mohamed brings his international affairs and business
development expertise to MCC in connection with its desired business and Dr.
Faysal Mohamed agrees to provide such services for the term of this agreement.



2.  
Compensation.  MCC will pay Dr. Faysal Mohamed US$2,500 dollars per month for
the term of this agreement. Salary reviews will be conducted bi-annually or on
an as needed basis.  Should MCC adopt a stock option plan Dr. Faysal Mohamed
will be ensured enrolment in such plan commensurate with his position and
service to MCC.



 
3.  
Expenses.  MCC will reimburse Dr. Faysal Mohamed for any reasonable
out-of-pocket expenses that he incurs in fulfilling the terms of this agreement,
including reimbursement for office expenses (rent, cell phone, internet
charges).



 
4.  
Term.  The term of this agreement will be 24 months and this agreement will be
deemed effective on September 9, 2008 and will expire on September 8, 2010.



 
5.  
Severance.  Should MCC sever Dr. Faysal Mohamed from his executive positions
without cause, Dr. Faysal Mohamed will be entitled to 3 months’ severance and
any expenses owed at the time of severance.



 
6.  
Confidentiality.  



 
a.  
Dr. Faysal Mohamed will hold in the strictest confidence any information about
MCC or any other affiliated entity that he acquires in the performance of his
duties under this agreement or otherwise, unless MCC or an affiliate has
publicly disclosed the information or authorized Dr. Faysal Mohamed to disclose
it in writing, and will use his best efforts and precautions to prevent the
unauthorized disclosure of confidential information.  This confidentiality
provision survives the termination of this agreement and Dr. Faysal Mohamed’s
position as Executive Director – International Business Development.  Dr. Faysal
Mohamed acknowledges the importance and value of confidential information, that
the unauthorized disclosure of any confidential information could cause
irreparable harm to MCC or its affiliates, and that monetary damages are an
inadequate compensation for Dr. Faysal Mohamed’s breach of this agreement.   



 
b.  
 Accordingly, MCC and its affiliates may, in addition to and not in limitation
of any other rights, remedies or damages available to it in law or equity,
obtain a temporary restraining order, a preliminary injunction or a permanent
injunction in order to prevent Dr. Faysal Mohamed from breaching or threatening
to breach this agreement.



 
7.  
Representations and warranties.  Dr. Faysal Mohamed represents and warrants that
he has the management skills and experience required to fulfil the duties of
Executive Director – International Business  Development of MCC and to advise
MCC on its business activities.  



8.  
Termination.  Either party may terminate this agreement any time for any reason
by delivering a written notice of termination to the other party 60 days before
the termination date.   MCC will only be liable to pay Dr. Faysal Mohamed for
the 60 days unless terminated without cause.



9.  
No waiver.  No failure or delay of MCC in exercising any right under this
agreement operates as a waiver of the right.  MCC’s rights under this agreement
are cumulative and do not preclude MCC from relying on or enforcing any other
legal or equitable right or remedy.



 
10.  
Time.  Time is of the essence.



 
11.  
Jurisdiction.  This agreement is governed by the laws of the State of Nevada.



 
12.  
Severability.  If any part of this agreement that is held to be void or
otherwise unenforceable by a court or proper legal authority, then that part is
deemed to be amended or deleted from this agreement, and the remainder of this
agreement is valid or otherwise enforceable.



 
13.  
Notice.  Any notice required by or in connection with this agreement be in
writing and must be delivered to the parties by hand or transmitted by fax to
the address and fax number given for the parties in the recitals.  Notice is
deemed to have been delivered when it is delivered by hand or transmitted by
fax.



 
14.  
Counterparts.  This agreement may be signed in counterparts and delivered to the
parties by fax, and the counterparts together are deemed to be one original
document.

.


THE PARTIES’ SIGNATURES below are evidence of their agreement.




Mine Clearing Corp.
 
   
/s/ Authorized Signatory
 
/s/ Dr. Faysal Mohamed
Authorized Signatory
 
Dr. Faysal Abdelgadir Mohamed
     



 

